                                     Case 5:19-cv-01334 Document 1-4 Filed 11/14/19 Page 1 of 1

    JS 44 (Rev. 06/17)                                                               CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet (SEE INS11WCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
    Martin L. Samudio and San Juanita Samudio                                                                         Loan Care, LLC, Mortgage Servicer for Lakeview Loan Servicing, LLC

         (b) County of Residence of First Listed Plaintiff                  Bexar County                                 County of Residence of First Listed Defendant
                                     (EXCEPT IN US PLAINTIFF CASES)                                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.

         (C) Attorneys     (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)

Morris J. Kirschberg, Morris Kirschberg Law Firm, 5835 Callaghan Road,                                                Mark D. Hopkins, Hopkins Law, PLLC, Of Counsel to Codilis & Moody,
Suite 100, San Antonio, Texas 78228.                                                                                  P.C., 3809 Juniper Trace, Ste 101, Austin, TX 78738.

    II. BASIS OF JURISDICTION                            (Place an "X"inOneBoxOnly)                      III. CITIZENSHIP OF PRINCIPAL PARTIES(Placean"X"inOneBoxforPlmntiff
                                                                                                                     (For Diversity Cases On!))                                           and One Boxfor Defendanl)
    01      U.S. Government                   0 3      Federal Question                                                                       PTF           DEF                                          PTF     DEF
               Plaintiff                                 (U.S. Government Nol a Party)                         Citizen of This State           ~ l          O 1      Incorporated or Principal Place      O 4     0 4
                                                                                                                                                                       of Business In This State

    0 2     U.S. Government                   ~4       Diversity                                               Citizen of Another State          0    2     0    2   Incorporated and Principal Place       0 5     ~5
               Defendant                                 (Indicate Citizenship of Parlies in llem III)                                                                  of Business In Another State

                                                                                                               Citizen or Subject of a           0    3     0    3   Foreign Nation                         0 6     0 6
                                                                                                                 Forei n Coun
    JV NATURE OF SUIT                     (Place an "X" in One Box Only)                                                                                                                 .,   . ..
I              <ONTwa•:1                                          TORTS                                          FORFEITURE/PENALTY                             BANKRUPTCY                     OTHER STATUTES             I

    0    l 10 Insurance                        PERSONAL INJURY               PERSONAL INJURY                   0 625 Drug Related Seizure             0 422 Appeal 28 USC 158           0 375 False Claims Act
    0    120 Marine                       0    310 Airplane               0 365 Personal Injury -                    of Property 21 USC 881           0 423 Withdrawal                  0 376 Qui Tam (31 USC
    0    130 Miller Act                   0    315 Airplane Product              Product Liability             0 690 Other                                  28 USC 157                         3729(a))
    0    140 Negotiable Instrument                  Liability             0 367 Health Care/                                                                                            0 400 State Reappo1tionment
    0    150 Recovery of Overpayment      0    320 Assault, Libel &             Phannaceutical                                                           PROPER. y •KIGHTS              0 41 0 Antitrust
              & Enforcement of Judgment             Slander                     Personal Injury                                                       0 820 Copyrights                  0 430 Banks and Banking
    0    I 51 Medicare Act                0    330 Federal Employers'           Product Liability                                                     0 830 Patent                      0 450 Commerce
    0    I 52 Recovery of Defaulted                 Liability             0 368 Asbestos Personal                                                     0 835 Patent - Abbreviated        0 460 Deportation
              Student Loans               0    340 Marine                        Injury Product                                                              New Drug Application       0 470 Racketeer Influenced and
              (Excludes Veterans)         0    345 Marine Product                Liability                                                            0 840 Trademark                          Corrupt Organizations
    0    153 Recovery of Overpayment                Liability               PERSONAL PROPERTY                              I.ABOR                       ~• n JAi. SE :uRITY             0 480 Consumer Credit
              of Veteran's Benefits       0    350 Motor Vehicle          0 370 Other Fraud                    0 710 Fair Labor Standards             0 861 HIA (1395ft)                0 490 Cable/Sat TV
    0    160 Stockholders' Suits          0    355 Motor Vehicle          0 371 Truth in Lending                      Act                             0 862 Black Lung (923)            0 850 Securities/Commodities/
    0    190 Other Contract                        Product Liability      0 380 Other Personal                 0 720 Labor/Management                 0 863 DIWC/DIWW (405(g))                 Exchange
    0    195 Contract Product Liability   0    360 Other Personal               Property Damage                       Relations                       0 864 SSID Title XVI              0 890 Other Statutory Actions
    0    196 Franchise                             Injury                 0 385 Property Damage                0 740 Railway Labor Act                0 865 RS! (405(g))                0 891 Agricultural Acts
                                          0    362 Personal Injury -            Product Liability              0 751 Family and Medical                                                 0 893 Environmental Matters
                                                   Medical Malpractice                                                Leave Act                                                         0 895 Freedom oflnfonnation
I       REAL PROPERTY                           CIVIL RIGHTS               PRISONER PETITIONS                  0 790 Other Labor Litigation             FEDERAL TAX SUITS                      Act
0 210 Land Condemnation                   0    440 Other Civil Rights        Habeas Corpus:                    0 791 Employee Retirement              0 870 Taxes (U.S. Plaintiff       0 896 Arbitration
I)( 220 Foreclosure                       0    441 Voting                 0 463 Alien Detainee                       Income Security Act                     or Defendant)              0 899 Administrative Procedure
0 230 Rent Lease & Ejectment              0    442 Employment             0 510 Motions to Vacate                                                     0 871 IRS-Third Party                    Act/Review or Appeal of
0 240 Torts to Land                       0    443 Housing/                     Sentence                                                                     26 use 7609                       Agency Decision
0 245 Tort Product Liability                       Accommodations         0 530 General                                                                                                 0 950 Constitutionality of
0 290 All Other Real Property             0    445 Amer. w/Disabilities - 0 535 Death Penalty                        IMMIGRATION                                                               State Statutes
                                                   Employment                Other:                            0 462 Naturalization Application
                                          0    446 Amer. w/Disabilities - 0 540 Mandamus & Other               0 465 Other Immigration
                                                   Other                  0 550 Civil Rights                         Actions
                                          0    448 Education              0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

V. ORIGIN                (Placean"X"mOneBoxOnly)
□ I         Original          1'(2 Removed from                    □    3    Remanded from               □ 4   Reinstated or      □ 5 Transferred from               □   6 Multidistrict          □     8 Multidistrict
            Proceeding              State Court                              Appellate Court                   Reopened                   Another District                 Litigation -                   Litigation -
                                                                                                                                          (specify)                        Transfer                      Direct File
                                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION 28 U.S.C ..                                        1331 and 1338 a
                                                   Bnef descnptlon of cause:
                                                   Lawsuit to sto foreclosure action.
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                          DEMAND$                                         CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, FRCv P                                                                                                                   JURY DEMAND:                  □ Yes       )(No
VIII. RELATED CASE(S)
                       (See instruct10ns):
      IF ANY                               JUDGE                                                                                                          DOCKET NUMBER
DATE                                                                              SIGNATURE OF AHORNEY OF RECORD
11/14/2019                                                                      /s/ Mark D. Hopkins
FOR OFFICE USE ONLY

         RECEIPT#                   AMOUNT                                            APPL YING IFP                                      JUDGE                              MAG.JUDGE
